Case: 13-50099      Document: 00512489990         Page: 1    Date Filed: 01/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-50099                         January 6, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE LUIS ALVAREZ-AYALA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:12-CR-342-2


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jose Luis Alvarez-Ayala (Alvarez) appeals his
conviction for aiding and abetting possession with intent to distribute
marijuana. He claims that he was incompetent when he admitted transporting
the drugs in exchange for $2500, noting the testimony of law enforcement
agents that he appeared to be intoxicated or impaired in some way.                                He
contends that the only nexus between him and the marijuana was an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50099        Document: 00512489990       Page: 2   Date Filed: 01/06/2014


                                       No. 13-50099

admission, which was false. According to Alvarez, without the admission,
there was insufficient evidence to establish that he possessed the marijuana.
He asserts that his mere presence in the truck carrying 242 pounds of
marijuana was insufficient, arguing that there was no forensic evidence
linking him to drugs.
      We review Alvarez’s sufficiency claim de novo. See United States v.
Jimenez, 509 F.3d 682, 690 (5th Cir. 2007).            In determining whether the
evidence was sufficient, “the relevant question is whether, after viewing the
evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).
      Alvarez admitted that he was to be paid $2500 to transport the
marijuana into the United States. Although initially he was mumbling and
unsteady, looking like he just woke up, and acting as though he did not
understand what was going on, Alvarez “cleared up” as he and border patrol
agent Scott Morris “started talking and having a discussion.” Morris testified
that Alvarez “knew what he was doing” and answered questions appropriately.
They chitchatted and made small talk, and Alvarez seemed interested when
discussing Morris’s father’s career as a truck driver.
      DEA agent Mark Ruckman testified that Alvarez understood the
Miranda 1 warnings and appeared competent to waive his rights. Ruckman
also testified that, when Alvarez “started telling the truth, he perked up” and
“convers[ed] like a normal person.”
      During his own testimony, Alvarez did not state that he was too impaired
to understand what was going on at the time of his admission. Instead, he
testified that he was coerced into making the confession, a contention that he


      1   Miranda v. Arizona, 384 U.S. 436 (1966).


                                             2
    Case: 13-50099    Document: 00512489990        Page: 3     Date Filed: 01/06/2014


                                 No. 13-50099

does not raise on appeal.     Moreover, the story Alvarez provided to law
enforcement    contained     multiple       implausibilities     and    unexplained
inconsistencies.
      The jury received evidence placing him inside the warehouse where the
truck had been dismantled and the marijuana packaged. In addition, the jury
heard testimony that Alvarez had gone on a trip with others in the truck to
scout locations for crossing the border with a load of marijuana. Less than a
week later, he was apprehended at the checkpoint in the same truck carrying
more than 242 pounds of marijuana.
      Although Alvarez denied any involvement with the marijuana, “[w]e will
not second guess the jury in its choice of which witnesses to believe.” United
States v. Zuniga, 18 F.3d 1254, 1260 (5th Cir. 1994). Viewed in the light most
favorable to the prosecution, the evidence was sufficient to support the guilty
verdict. See Jackson, 443 U.S. at 319; United States v. Jimenez, 509 F.3d 682,
689 (5th Cir. 2007) (listing elements of the offense); United States v. Casilla,
20 F.3d 600, 606 (5th Cir. 1994) (holding implausible and inconsistent stories
support finding of guilty knowledge). The judgment of the district court is
AFFIRMED.




                                        3